                      UNITEDSTATES DISTRICT COURT
                   EASTERN DISTRICT OF NORTH CAROLINA
                           NORTHERN DIVISION

                               No.2=1ll-C(l-q-I FL( 2)

UNITED STATES OF AMERICA                      )
                                              )
             v.                               ) I ND I C T M E N T
                                              )
MARDEN GIOVANNY BENLES-OCAMPOS)
    a/k/a "Martin Ocampo-Ortiz"    )
    a/k/a "Marden Giovanny Ocampo" )
    a/k/a "Geovani Ocampos"        )


      The Grand Jury charges:


      On or about July 2, 2017, in the Eastern District of North Carolina, the

defendant, MARDEN GIOVANNY BENLES-OCAMPOS, also known as "Martin

Ocampo-Ortiz," "Marden Giovanny Ocampo," and "Geovani Ocampos," an alien,_was

found in the United States after having previously been excluded, deported, and

removed from the United States on or about May 25, 2012, at Alexandria, Louisiana,

and not having obtained the express consent of the Attorney General, or his successor,

to reapply for admission thereto.

                    [remainder of page intentionally left blank]




                                          1



          Case 2:19-cr-00009-FL Document 1 Filed 05/09/19 Page 1 of 2
      All in violation of Title 8, United States Code, Section 1326(a).



                                               A TRUE BILL

                                               !
                                               I
                                               J
                                               FCfRE'.P°ERSON-- ------ ---- -- ---------
                                                                                       I




                                                      1

                                               DATE


ROBERT J. HIGDON, JR.
United States Attorney



rlt::fw~~
Special Assistant United States Attorney




                                           2



           Case 2:19-cr-00009-FL Document 1 Filed 05/09/19 Page 2 of 2
